DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status:
	Claims 1-3 and 5-12 are pending.
	Claim 1 is amended.
	Claim 4 is cancelled.
	Claims 1-3 and 5-12 are being examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 isrejected under 35 U.S.C. 102(a1) as being anticipated by Weber et al (US5196093 newly cited).
	Regarding claim 1, Weber discloses a cooker1 (water distiller 15, Weber fig.3) comprising: 
	a steam generating device (steam chamber assembly 26 and heating element 34, Weber fig.3) that supplies steam (inside the water distiller 15, Weber fig.3)  to the cooker1 (water distiller 15, Weber fig.3); 
	a water supply device (solenoid coil 21, Weber fig. 3) that supplies water [refer to Weber Col 8 line 62-65 cited: “…The operation control module 29 responds to this condition by de-energizing solenoid coil 21 to close the inlet valve 37. This stops the flow of undistilled source water to the water heating chamber 31…”] to the steam generating device (steam chamber assembly 26, Weber fig.3); and 
	a controller (microcontroller 304, Weber fig. 36A and 36B) that controls at least the steam generating device (heating element 34, Weber fig. 36B) and the water supply device (solenoid 21, Weber fig.36B), 
	wherein the steam generating device (steam chamber assembly 26, Weber fig.3) includes: comprises an upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) and a lower member (tray 36, Weber fig.3), the upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) including a heater (heating element 34, Weber fig. 3, fig.12A and 12B) to heat the upper member steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B), the lower member (tray 36, Weber fig.3) being provided with a recess (refer as the recess of the tray in Weber fig.3),
	the upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) and the lower member (tray 36, Weber fig.3) are vertically separate from each other (refer to the gap formed by the gasket 62 in Weber fig.10),
	wherein a gap (refer as the gap for the gasket 62 in Weber fig.10) is formed between the upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) and the lower member (tray 36, Weber fig.3), and the gap (refer as the gap for the gasket 62 in Weber fig.10) is sealed by a packing (gasket 62, Weber fig.10), 
	and wherein the upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) is configured to generate steam by a lowest part (clamp 49, Weber fig. 16A and 16B) of the upper member (steam chamber cover 33, outer shell 40, heat sink body 48, clamp 49, conduit 75 in Weber fig.3, fig. 12A and 12B) contacting water (water level 47, Weber fig. 16A and 16B) stored in the recess (refer as the recess of the tray in Weber fig.3). 

    PNG
    media_image1.png
    804
    556
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    788
    535
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    469
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    802
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    789
    538
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US2006/0291828A1 newly cited), in view of Shibuya et al (US2015/0173552A1 newly cited).
	Regarding claim 1, Kadoma discloses a cooker (refer to Kadoma title: “Vapor production device and cooker with the same”) comprising: 
Steam Generating Apparatus 20, Kadoma fig. 1) that supplies steam to the cooker (refer to Kadoma title: “Vapor production device and cooker with the same”); 
	a water supply device (feed pump 5, Reservoir tank 7, Kodama fig.1) that supplies water to the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1); and 
	a controller (controller 10, Kodama fig.1) that controls at least the steam generating device (thermistor 9, Kodama fig.1) and the water supply device (feed pump 5, Kodama fig.1), 
	wherein the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1) includes: comprises an upper member (refer to “upper member” annotated in Kodama fig.1) and a lower member (refer to “lower member” annotated in Kodama fig.1), the lower member (refer to “lower member” annotated in Kodama fig.1) being provided with a recess (refer to “lower member” recess annotated in Kodama fig.1), 
	and wherein the upper member (refer to “upper member” annotated in Kodama fig.1) is configured to generate steam by a lowest part (refer to “lowest part” annotated in Kodama fig.1) of the upper member (refer to “upper member” annotated in Kodama fig.1) contacting water stored in the recess (refer to “lower member” recess annotated in Kodama fig.1).

    PNG
    media_image6.png
    532
    536
    media_image6.png
    Greyscale

	Kadoma does not discloses the upper member including a heater to heat the upper member; the upper member and the lower member are vertically separate from each other, wherein a gap is formed between the upper member and the lower member, and the gap is sealed by a packing.
	Shibuya discloses the upper member (water storage chamber 19, Shibuya fig.3) including a heater (steam generating heater 41, Shibuya fig.3) to heat the upper member (water storage chamber 19, Shibuya fig.3); the upper member (water storage chamber 19, Shibuya fig.3) and the lower member (translucent water supply passage 27, Shibuya fig.3) are vertically separate (refer to “separate and gap” annotated on Shibuya fig.3) from each other, wherein a gap (refer to “separate and gap” annotated on Shibuya fig.3) is formed between water storage chamber 19, Shibuya fig.3) and the lower member (translucent water supply passage 27, Shibuya fig.3). 

    PNG
    media_image7.png
    543
    497
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the upper member including a heater to heat the upper member; the upper member and the lower member are vertically separate from each other, wherein a gap is formed between the upper member and the lower member, as taught by Shibuya, in order to provide a recess port for supplying water (refer to Shibuya fig.3)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kadoma’s cooker with the gap is sealed by a packing, as it is well known the teaching of utilizing a packing between gap to provide a complete seal to prevent leakage2.

Regarding claim 2, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, Kadoma further discloses comprising a drain valve (drain valve 9, Kadoma fig.1) in a lower part (refer to the location of the drain valve in Kadoma fig.1) of the recess (refer to “lower member” recess annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) drains water from the recess (refer to “lower member” recess annotated in Kodama fig.1) by opening the drain valve (drain valve 9, Kadoma fig.1) after an end of heating [refer to Kadoma Par.0043 cited: “…when the thermistor 9 detects the predetermined temperature, the controller 10 immediately stops the cooling fan 11 (step S26) and opens the drain valve 6 (step S27), so that the water inside the vaporizing container 1 is drained out of it through the drain pipe 8…”].

Regarding claim 3, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, Kadoma does not disclose wherein the upper member includes fin-shaped projections arranged on inner walls of the upper member.
Shibuya discloses wherein the upper member (water storage chamber 19, Shibuya fig.3) includes fin-shaped (fin 22, Shibuya Fig.1 and fig.3) projections arranged on inner walls (refer to Shibuya fig.1) of the upper member (water storage chamber 19, Shibuya fig.3).

    PNG
    media_image8.png
    518
    556
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kadoma’s steam generating device with wherein the upper member includes fin-shaped projections arranged on inner walls of the upper member, as taught by Shibuya, in order to increase the contact area between the water storage chamber and the water [refer to Shibuya Par.0114 cited: “…water can flow between the fins 22 and the second side surface 19B, thereby increasing the contact area between the water storage chamber 19 and the water. This facilitates water convection, thereby achieving more uniform temperature distribution of the water in the water storage chamber 19…”].

Regarding claim 8, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Kadoma does not discloses a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device.
Shibuya further discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US2006/0291828A1 newly cited), in view of Shibuya et al (US2015/0173552A1 newly cited) and further in view of Sells et al (US2006/0251784 previously cited).
	Regarding claim 5, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, Kadoma further discloses a temperature detector (thermistor 9, Kadoma fig.1) that detects a temperature of the upper member (refer to “upper member” annotated in Kodama fig.1), wherein the controller (controller 10, Kadoma fig.1) controls the heater (heater 2, Kadoma fig.1) so as to preheat the upper member (refer to “upper member” annotated in Kodama fig.1), the water supply device (feed pump 5, Kadoma fig.1) to provide water to the recess (refer to “recess” annotated in Kodama fig.1) after refer to “upper member” annotated in Kodama fig.1) to generate steam while keeping a state where a water surface (#55) in the recess (refer to “upper member” annotated in Kodama fig.1) contacts the upper member (refer to “upper member” annotated in Kodama fig.1).
	However, Kadoma and Shibuya does not discloses wherein the controller controls the heater so as to preheat the upper member to become a predetermined temperature.
	Sells discloses wherein the controller (#44) controls the heater (#52) so as to preheat the upper member (#40, #45 and #51) to become a predetermined temperature [Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle” and refer to Fig. 2 annotated below].

    PNG
    media_image9.png
    618
    569
    media_image9.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the controller can control preheat, as taught by Sells, in order to allow the steam generator to operate at 100% duty cycle at a predictable time (Refer to Sell’s paragraph 0040 line 3-4, cited “The steam system 44 is activated to preheat the water in the steam system 44 by the boiler 46. The steam system 44 communicates with the controller 30 and turns on the boiler 46 for operation at a 100% duty cycle”), such that would improve the accuracy of cooking time and shorten the time that required the cooking target in the heating chamber.

Regarding claim 9, the modification of Kadoma, Shibuya and Sells discloses substantially all features set forth in claim 5, Kadoma further discloses a cooking chamber (heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Kadoma does not discloses a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device.
Shibuya further discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide different option of heating mode individually or in combination [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US2006/0291828A1 newly cited), in view of Shibuya et al (US2015/0173552A1 newly cited) and further in view of Jeon (US2005/0040160 previously cited).
Regarding claim 6, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, Kadoma and Shibuya do not disclose wherein a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other (refer to Jeon fig.3), and the food item (annotated in Jeon’s Fig.3 below) in the food item container (steaming unit 30, Jeon fig.1 and 3) is heated.`

    PNG
    media_image10.png
    801
    609
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    612
    570
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Regarding claim 10, the modification of Kadoma, Shibuya and Jeon discloses substantially all features set forth in claim 6, Kadoma further discloses a cooking heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Kadoma does not discloses a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device.
Shibuya further discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US2006/0291828A1 newly cited), in view of Shibuya et al (US2015/0173552A1 newly cited), further in view of Sells et al (US2006/0251784 previously cited) and further in view of Jeon (US2005/0040160 previously cited).
	Regarding claim 7, the modification of Kadoma, Shibuya and Sells discloses substantially all features set forth in claim 5, Kadoma, Shibuya or Sells does not disclose wherein a food item is contained in a food item container having a hole, the food item container and the steam generating device are communicated with each other, and the food item in the food item container is heated.
	Jeon disclose wherein a food item (annotated in Jeon’s Fig.3 below) is contained in a food item container (#30, steaming unit, Jeon fig.1 and 3) having a hole (#33a, plurality of perforations, Jeon fig.1 and 3), the food item container (#30, steaming unit, Jeon fig.1 and 3) and the steam generating device (annotated in Jeon’s Fig.3 below) are communicated with each other, and the food item (annotated in Jeon’s Fig.3 below) in the food item container (#30, steaming unit, Jeon fig.1 and 3) is heated.

    PNG
    media_image10.png
    801
    609
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    612
    570
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with the food container that have holes for steam to heat food, as taught by Jeon, in order to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time [refer to Jeon Paragraph 0008, cited “It is another aspect of the present invention to provide a microwave oven that is capable of cooking food using steam, and cooking another food using microwaves at the same time”].

Regarding claim 11, the modification of Kadoma, Shibuya and Jeon discloses substantially all features set forth in claim 7, Kadoma further discloses a cooking heating chamber 14, Kadoma fig.8) provided in a body of the cooker (refer to Kadoma title); wherein the cooking chamber (heating chamber 14, Kadoma fig.8) and the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) are connected physically with each other (refer to Kadoma fig.8), and wherein the controller (controller 10, Kadoma fig.1) controls the steam generating device (Steam Generating Apparatus 20, Kadoma fig. 1 and vaporizing container 1 in Kadoma fig.8) so as to heat a food item (cooking target 13, Kadoma fig.8) in the cooking chamber (heating chamber 14, Kadoma fig.8).
Kadoma does not discloses a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device.
Shibuya further discloses a microwave generating device (magnetron 6, Shibuya fig.1) that introduces a microwave [refer to Shibuya Par.0073 cited: “…the magnetron 6 emits microwaves…”] into the cooking chamber (heating chamber 1, Shibuya fig.1); a controller  (control portion 10 and operational display 39, Shibuya fig.1) controls the microwave generating device [refer to Shibuya Par.0129 cited: “…The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma’s cooker with a microwave generating device that introduces a microwave into the cooking chamber; a controller controls the microwave generating device, as taught by Shibuya, in order to provide The heating cooker according to the first embodiment of the present invention can perform the microwave heating mode, the oven heating mode, the grill heating mode or the steam heating mode independently, but the respective heating modes can be performed in combination manually or automatically…”]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadoma et al (US2006/0291828A1 newly cited), in view of Shibuya et al (US2015/0173552A1 newly cited) and further in view of Shibuya et al (US10125978B2 previously cited) here in set forth as Shibuya’5978.
	Regarding claim 12, the modification of Kadoma and Shibuya discloses substantially all features set forth in claim 1, the modification of Kadoma and Shibuya already discloses a space (refer to the space at the joint between translucent water supply passage 27 and water storage chamber 19, Shibuya fig.3) is formed between the upper (water storage chamber 19, Shibuya fig.3) and the lower member (translucent water supply passage 27, Shibuya fig.3), and a step (refer to Shibuya fig.3)  is provided on an upper surface of the lower member (translucent water supply passage 27, Shibuya fig.3).
	However, Kadoma and Shibuya do not discloses the space is to suppress heat transfer from the upper member to the lower member.
	Shibuya’5978 discloses the boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber [refer to Shibuya’5978 Column 4 line 30 – 40 cited: “…Also, boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port. Bursting sounds of the bubbles can be also suppressed…”]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kadoma and Shibuya’s cooker with a step is provided on an upper surface of the lower member, and the space is to suppress heat transfer from the upper member to the lower member, as taught by Shibuya’5978, in order to prevent unneeded heating to the water stored in the lower member, such that it will minimize the boiling water from spouting from the steam spout port [refer to Shibuya’5978 Column 4 line 30 – 40 cited: “…Also, boiling at a lower portion within the water storage chamber can be suppressed by minimizing heating of water at the lower portion within the water storage chamber. Although bubbles generated by the boiling may grow into large bubbles while moving upward and the large bubbles may further move upward to the water surface and eventually burst, the suppression of boiling can reduce running-up of boiling water due to such a bubble burst, thus making it possible to prevent the boiling water from spouting from the steam spout port. Bursting sounds of the bubbles can be also suppressed…”].
Response to Argument
Applicant's arguments filed April 7th 2021 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        

 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to Cambridge Dictionary: cook is defined as “to prepare food by heating it in a particular way, or (of food) to be prepared in this way”. Therefore, the water distiller fulfill such definitions, since the water distiller in Weber is for human consumption, and the water is prepared by heating (heating element 34).
        2 Refer to Jeon et al US20080163757 as evident that the use of packing is well known.